Rodríguez García, Juez Ponente
*1396TEXTO COMPLETO DE LA SENTENCIA
El joven Carlos Gutiérrez Rodríguez, demandado-apelante, acude a este Tribunal con la solicitud de que mediante Certiorari, revoquemos la orden de instancia denegando el traslado del caso de referencia al Tribunal Superior de San Juan. Por los fundamentos que exponemos expedimos el auto y dictamos la presente sentencia revocando la orden recurrida y concedemos el traslado.
I
La demanda que genera la intervención de este Tribunal presentada en el caso Civil Número FAC-95-74 del Tribunal de Primera Instancia, Sala Superior de Carolina, expone cuatro (4) causas de acción de la parte demandante, Arsenio Gutiérrez Vázquez, padre del demandado y en la súplica pide al tribunal de instancia que le conceda tres peticiones.
Todo se contrae a cinco razones de pedir en la demanda:
Uno: En la primera causa de acción se solicita del Tribunal que declare al demandante titular de la finca descrita en la alegación número tres (3) de la demanda.
Dos: En la segunda causa de acción se solicita que se le compensen cerca de $7,000.00 invertidos por el demandante en la finca, a favor del demandado.
Tres: En la misma causa de acción el demandante reclama $200,000.00 por los alegados daños y perjuicios causados y descritos en la demanda.
Cuatro: En la tercera causa de acción, el padre reclama el pago de la suma de $250,000.00 en un alegado acuerdo con su hijo para que le compensara "por los años de trabajo y gestiones, daños y sufrimientos como padre, en el caso donde el hijo recibió unos cinco millones de' dólares ($5,000,000.00) de compensación". ,
Cinco: En la cuarta causa de acción, el padre demandante solicita del tribunal de instancia que declare al demandado incapaz para manejar y administrar su capital y le nombre un administrador judicial.
Luego en la súplica de la demanda, todas los reclamos se reducen a tres (3), a saber:

"l. Que se declare al demandante titular de la finca en controversia y se haga el correspondiente traspaso a su nombre.


2. Se compense al demandante, en la cantidad de $450,000.00 por el trabajo realizado por seis años de gestiones en favor del caso federal donde el demandado logró una compensación de más de cinco millones, por los meses en que trabajó en el proyecto del aviario del demandado, sin recibir compensación alguna por concepto de la renta y servicios de agua y electricidad usados por el demandado en el proyecto de las aves y por los daños y perjuicios que le ha causado su hijo demandado.


3. Se declare al demandado incapaz de administrar su capital y se nombre un administrador judicial para que se haga cargo de administrar el capital del demandado."

II
La Regla 3.2 de las de Procedimiento Civil 32 L.P.R.A. Ap. Ill, R. 3.2, establece que 'fijos pleitos en relación con el título o algún derecho o interés en bienes inmuebles deberán presentarse en la sección o sala correspondiente a aquella en que radique el objeto de la acción, o parte del mismo, sin perjuicio de las normas generales de competencia y traslado establecidas en las Reglas 3.1 y 3.5".
De conformidad con dicha regla, los pleitos con relación al título o algún derecho o interés en bienes inmuebles deberán presentarse en la sección o sala correspondiente a aquella en que radique la acción o parte del mismo.
*1397En el presente caso, la primera súplica del demandante Arsenio Gutiérrez es que "se declare al demandante titular de la finca en controversia y se haga el correspondiente traspaso a su nombre". Esto tomado aisladamente, señalaría al Tribunal de Primera Instancia de Carolina como el tribunal con competencia en el caso.
Pero la Regla 3.2 no es absoluta y tiene que atemperarse con otras directivas de la Regla 3 de las de Procedimiento Civil.
Al examinar las otras causas de acción contenidas tanto en el cuerpo de la demanda, segunda, tercera y cuarta causas de acción, así como en los dos (2) últimos reclamos en la súplica de la misma, procede que todas se presenten y resuelvan ante el Tribunal, correspondiente al lugar donde reside el demandado de conformidad con la Regla 3.4 de las de Procedimiento Civil, 32 L.P.R.A. Ap. III, R.3.4.

"En todos los demás casos, el pleito deberá presentarse en la sección o sala correspondiente a aquella en que tuvieran establecidas sus residencias los demandados, o alguno de ellos, con excepción de los casos de reclamación de salarios y de alimentos en que el pleito se tramitará en la sección o sala correspondiente a la residencia del demandante".

El demandado en este caso, Carlos Gutiérrez Rodríguez, reside en San Juan. En el emplazamiento dirigido a este demandado,  la parte demandante ofrece tres direcciones  todas ellas en San Juan, bajo la competencia del Tribunal de Primera Instancia, Sala Superior de San Juan, y fue emplazado en la Calle Rafael Lamar 501. Esto es en Hato Rey, San Juan, Puerto Rico.
III
La Regla 3.5 (b) de las de Procedimiento Civil, 32 L P R. A Ap III R. 3.5 (b), permite la modificación de la rigurosidad de las reglas de competencia judicial utilizando como criterios la conveniencia de los testigos y/o los fines de la justicia.

"Cuando la conveniencia de los testigos o los fines de la justicia así lo requieran el tribunal podrá ordenar el traslado de un pleito de la sala en que se está ventilando a otra sala."

El demandado Carlos Gutiérrez Rodríguez enfatiza el hecho de que es un paraplégico que está sufriendo las consecuencias de su condición, resultante de las lesiones sufridas por los disparos recibidos de un miembro de la Policía de Puerto Rico.
Unió a la moción al tribunal de instancia solicitando el traslado del caso al Centro Judicial de San Juan una carta del Dr. Carlos G. Rivera Bermúdez, nefrólogo, que indica en síntesis que su paciente sufre de enfermedad renal en etapa final, hipertensión, infecciones del tracto urinario, episodios severos de constipación y que en ocasiones no tiene control de la evacuación de sus intestinos, tiene úlceras de decúbito y tenía que recibir hemodiálisis 3 días a la semana, los lunes, miércoles y viernes para un total de 3 días. Añade que el tratamiento es necesario para mantener la vida del paciente. La justicia se sirve mejor con este mínimo detalle que ayuda al demandado y no causa perjuicio al demandante.
Indica que estas condiciones limitan la permanencia del paciente en un sitio por largos períodos.
Dada la condición del paciente demandado Carlos Gutiérrez Rodríguez es mucho más fácil para Don Arsenio Gutiérrez moverse de Carolina a litigar en San Juan que para Carlos Gutiérrez moverse de San Juan a litigar en Carolina.
Por los fundamentos de derecho expuestos en las partes I y II de esta sentencia y en bien de la justicia como exponemos en esta parte II de la sentencia se expide el auto de certiorari solicitado por el demandado-recurrente Carlos Gutiérrez Rodríguez y se revoca la orden del Tribunal de Primera Instancia, Sala Superior de Carolina, denegando el traslado del caso Civil Núm FAC-95-74 de Carolina a San Juan.
El caso será trasladado y seguirá su curso en el Tribunal de Primera Instancia, Sala Superior de San *1398Juan.
Notifíquese por vía ordinaria y adelántese vía facsímil.
Lo acordó y manda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIOS 96 DTA 24
1. Véase Apéndice 4 de la Petición de Certiorari. Calle Rafael Lamar Núm. 476 Esq. Rodrigo de Triana.
2. Calle Teniente César González Núm. 480, Ext. Roosevelt, Hato Rey. Cond. Mirador del Condado Calle Condado 1035 Apt. 602, Santurce.